DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the main cryogenic tank”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “ at least a main cryogenic tank”. It is unclear whether this is the same main cryogenic tank or a different main cryogenic claim in Claim 1. For examination purposes: the main cryogenic tank is the same main cryogenic tank in Claim 1.
Claim 4 recites the limitation 
“the main cryogenic tank”. There is insufficient antecedent basis for this limitation in the claim. 
“two different main cryogenic tanks”. It is unclear whether these two main cryogenic tanks include the main cryogenic tank recited previously in claim 4. For examination purposes: the two main cryogenic tanks include the main cryogenic tank previously recited.
Claim 5 recites the limitation “ at least a main cryogenic tank”. It is unclear whether this is the same main cryogenic tank or a different main cryogenic claim in Claim 4. For examination purposes: the main cryogenic tank is the same main cryogenic tank in Claim 4.
In re claim 1, the term “at or near design capacity” is a relative term which renders the claim indefinite. The term “a or near design capacity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear where the metes and bounds of a design capacity would be determined (1) is it according to the design capacity of the system disclosed or (2) if a person having ordinary skill takes employs the method with a different use or system as disclosed would the same design capacity apply. 
In re claim 4, the term “ a lead lag arrangement” is a relative term which renders the claim indefinite. The term “a lead lag arrangement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear where the metes and bounds of a design capacity would be determined (1) is it according to the design capacity of the system disclosed or (2) if a person having ordinary skill takes employs the method with a different use or system as disclosed would the same design capacity apply. As such since “a lead lag arrangement” is a function of design capacity according to the disclosure this limitation is indefinite.
Claim 3 is rejected at least by virtue of its dependency.
Claims 6-9 are rejected at least by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (GB 875752), herein Morrison.

A method for increasing the reliability and availability of a cryogenic fluid reliquefaction system  (Page 1 lines 11-17), comprising:
 connecting a reliquefaction system  ((1; Page 2 lines 9-12: 1 is connected to chillers through 4 and 7) to at least one liquid cryogenic fluid user  (5)
which is then supplied a liquid cryogenic fluid (Page 2 lines 2-3: liquid nitrogen enters), 
vaporizing the liquid cryogenic fluid within the liquid cryogenic fluid user  (Page 2 lines 2-3: liquid nitrogen is gasified, i.e. vaporized, in 5), 
sending the vaporized cryogenic fluid back to the main cryogenic tank (Page 1 lines 76-80: container, i.e. tank, 2 is part of 1; See also Claim 8 where nitrogen is refrigerated, vaporized and returned to liquefaction where gas is reliquefied and stored), 
wherein two different liquid cryogenic fluid users are provided liquid cryogenic fluid (5 and 11), 
utilizing two different main cryogenic tanks  (tank 2 and 20), with a common sub-cooler  (8) and recirculation loop (See Fig. where circuit of 1, 2, 5, 8, 20 et. all are connected and lead back to 1 with 2; see also Page 2 line 102: the system an cycle), 
wherein the pressure in the two different main cryogenic tanks are controlled with pressure controllers acting on two different subcooled liquid cryogenic fluid valves  (Page 2 lines 94-100;see Fig. valve 22 with valve 7 and valve 24)
In re Claim 6, Morrison discloses wherein the cryogenic fluid is selected from the group consisting of nitrogen, helium, argon, oxygen, krypton, xenon, carbon dioxide, methane, ethane, propane, hydrogen, and combinations thereof  (Page 1 lines 11-17: cryogenic fluid is nitrogen).
In re Claim 7, Morrison discloses wherein if1 two or more reliquefaction systems are used, they are operated at the same temperature level  (Page 2 lines 104-105: the entire cycle regardless of including more systems would be carried out at 100 psig and have a variable temperature level which includes setting at a particular temperature).
In re Claim 8, Morrison discloses wherein if2 two or more reliquefaction systems are used, they are operated at different temperature levels  (Page 2 lines 104-105: the entire cycle regardless of including more systems would be carried out at 100 psig and have a variable temperature level).
In re Claim 9, Morrison discloses wherein the sub-cooling systems comprise a downstream fluid temperature  (Page 2 lines 42-55: downstream fluid temperature of -249 ℉), and a fluid temperature setpoint  (Page 2 lines 19-21: -320 ℉), and wherein the flowrate is balanced between the sub-coolers by using the cooling duty of the sub-coolers  (Page 2 lines 19-26 and Page 2 lines 30-63: valve 10 and valve 22 control flow rate while regulating the heat of compression), and the difference between the downstream fluid temperature of the sub-cooler  (downstream fluid temperature of -249 ℉) and the fluid temperature set point  (Page 2 lines 19-21: -320 ℉; Page 2: 19-26: the heat difference is determine by heat exchange that occurs at 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (GB 875752), herein Morrison, in view of Abdelwahab (US 20160053764), herein Abdelwahab. 
In re Claim 1, Morrison discloses A method for increasing the reliability and availability of a cryogenic fluid reliquefaction system (Page 1 lines 11-17), comprising 
at least N sub-coolers  (15A), the N sub-coolers comprising
 a compressor  (13) with a design capacity  (Page 2 lines 89-94)
the method comprising: 
connecting a reliquefaction system  (1; Page 2 lines 9-12: 1 is connected to chillers through 4 and 7) to a liquid cryogenic fluid user  (5) 
which is then supplied a liquid cryogenic fluid  (Page 2 lines 2-3: liquid nitrogen enters), 
vaporizing the liquid cryogenic fluid within the liquid cryogenic fluid user (Page 2 lines 2-3: liquid nitrogen is gasified, i.e. vaporized, in 5), 
sending the vaporized cryogenic fluid back to the main cryogenic tank  (Page 1 lines 76-80: container, i.e. tank, 2 is part of 1; See also Claim 8 where nitrogen is refrigerated, vaporized and returned to liquefaction where gas is reliquefied and stored), 
wherein when the compressor  connected to an existing power grid (Morrison Page 2 lines 27-31: more than one compressor uses a common power system) 

However, Morrison does not explicitly teach the limitations,
 a motor and at least one variable speed system to control the speed of at least one motor, and 
wherein when a first motor and compressor with a variable speed system  is at or near design capacity, 
the first motor is disengaged from the variable speed system and connected to an existing power grid, thus freeing the variable speed system, 
the variable speed system is engaged to a second motor and compressor,
 the second motor and compressor is then started.
On the other hand, Abdelwahab, directed to a method for controlling compression using variable speed electric motors (Abstract), discloses 
a motor (Abdelwahab 15) and at least one variable speed system  (Abdelwahab [0053]) to control the speed of at least one motor  (Abdelwahab [0053]: motor 15 has a variable speed system), and 
wherein when a first motor and compressor  (Abdelwahab 15 and 17) with a variable speed system  (Abdelwahab [0053]) is at or near design capacity (Abdelwahab [0048]: design allows for design of pressure ratios for compressors at specific speeds and don’t deviate to much from the optimal specific speed), 
the first motor is disengaged from the variable speed system  (Abdelwahab [0053]),
 thus freeing the variable speed system (Abdelwahab [0053]), 
the variable speed system is engaged to a second motor  (Abdelwahab 25) and compressor (Abdelwahab at least one compressor in 20), the second motor and compressor is then started (Abdelwahab 25 and 19; [0053]-[0054]: after the stream passes through the first compressor then the second compressor unit is started)5 and 17).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Morrison and to have modified them by having “a motor and at least one variable speed system to control the speed of at least one motor, and wherein when a first motor and compressor with a variable speed system  is at or near design capacity, the first motor is disengaged from the variable speed system and connected to an existing power grid, thus freeing the variable speed system, the variable speed system is engaged to a second motor and compressor, the second motor and compressor is then started”, in order to make the system more efficient and prevent thermal losses (See Abdelwahab [0012]), without yielding unpredictable results.
Finally, with respect to the limitations, N−1 variable speed systems to be shared between the motors and compressors if N equals 2 , or N−2 variable speed systems to be shared between the motors and compressors if N is greater than 2. These steps are contingent limitations since  these method steps are not required to be performed since the conditions precedent are not met.3
In re Claim 3, Morrison as modified discloses wherein the cryogenic fluid is selected from the group consisting of nitrogen, helium, argon, oxygen, krypton, xenon, carbon dioxide, methane, ethane, propane, hydrogen, and combinations thereof  (Morrison Page 1 lines 11-17: cryogenic fluid is nitrogen).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (GB 875752), herein Morrison, in view of Abdelwahab (US 20160053764), herein Abdelwahab, further in view of Bishop (US 3161232), herein, Bishop.
In re Claim 2, Morrison as modified discloses wherein the reliquefaction system comprises at least a main cryogenic tank  (2) and a sub-cooler (15A).
Morrison does not explicitly disclose wherein the reliquefaction system comprises  a recirculation pump.
Bishop, on the other hand, directed to the use of nitrogen in a closed cycle refrigeration and heat exchange circuit (Bishop Col 1:9-11), discloses wherein the reliquefaction system comprises at a recirculation pump  (Bishop 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Morrison as modified and to have further modified them by having the recirculation pump, in order to “circulate refrigerant” by preventing backward fluid migration and avoid pressure losses while pumping circulated refrigerant through a valve (See Bishop Col 4:53-54), without yielding unpredictable results.




Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (GB 875752), herein Morrison, in view of Bishop (US 3161232), herein, Bishop.

In re Claim 5, Morrison discloses wherein the reliquefaction system comprises at least a main cryogenic tank  (2) and a sub-cooler (15A).
Morrison does not explicitly disclose wherein the reliquefaction system comprises  a recirculation pump.
Bishop, on the other hand, directed to the use of nitrogen in a closed cycle refrigeration and heat exchange circuit (Bishop Col 1:9-11), discloses wherein the reliquefaction system comprises at a recirculation pump  (Bishop 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Morrison modified them by having the recirculation pump, in order to “circulate refrigerant” by preventing backward fluid migration and avoid pressure losses while pumping circulated refrigerant through a valve (See Bishop Col 4:53-54), without yielding unpredictable results.

Conclusion

	See PTO-892 for other references cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2111.04(II) the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. 
        2 Id.
        3 MPEP 2111.04(II) the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met.